DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 October 2022 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6, 10, 11, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0125687 (“Bielski”) in view of U.S. Patent No. 3,474,777 (“Figge”).
	Regarding Claim 1, Bielski discloses a carrier device (RE: the “microcapsule”) for implanting in a biological tissue for release of a payload in said tissue or in another tissue (Par. 2, 95), the carrier device comprising:
	A structure having a length and/or diameter inclusive to species found between 100 and 5,000 micrometers (see Par. 26, 123 – i.e. Bielski obviates configurations between 100 and 1,000 micrometers whereby the size of the microcapsule will be obvious to modify based upon the target location and intended payload capacity).
	In some embodiments Bielski discloses that the structure may include a propelling magnetic component, configured to be responsive to a magnetic stimuli to propel the structure through said biological tissue (Par. 109 – RE: ‘take advantage of the capsules magnetic properties during transport or in aiding in the microcapsules destination and rupture”; see also Par. 264 “use of ferromagnets may be useful aiding targeting o the microcapsules, or alternatively, in releasing of the active pharmaceutical ingredient from the microcapsule”).
	In some embodiments Bielski discloses that the payload can be secured to the structure and configured to be released responsive to remotely applied ultrasound stimuli via a coating at least partially covering the structure and the payload, the coating being configured to be responsive to said US stimuli for releasing said payload (Par. 51, 106, 263).
	Bielski discloses the invention substantially as claimed except for explicitly and particularly resolving a single embodiment that employs BOTH magnetically responsive elements AND a US disruptable shell/coating to both guide the structure via magnetic fields and induce release the payload via US stimuli. However, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide a US disruptable shell and a magnetically guidable core as presented in the individual embodiments of Bielski in a singular particular embodiment, thereby providing BOTH magnetically responsive guidance/targeting and US triggered release permitting for selective guidance via a first stimuli and selective release via a second stimuli without one stimuli interfering with the operation of the other stimuli. Such a combination presents with clear and obvious expectation of success, see e.g. Figge which resolves such a combination in a singular application (Abstract; Col. 2, Ln. 9-34; Col. 3, Ln. 16-37)
	Regarding Claim 6, Bielski discloses the coating is configured to rupture or become perforated in response to said US stimuli (Par. 263).
	Regarding Claim 10, Bielski discloses that the payload may comprise an organic compound, a polymer, a composite or a combination thereof (Par. 268).
	Regarding Claim 11, Bielski discloses the coating comprises a polymer, a composite or a combination thereof (Par. 23)
	Regarding Claim 13, Examiner submits to the extent that Bielski contemplates applying external stimuli in the form of magnetic fields and US stimuli, Bielski must be understood to implicitly contemplate and therefore obviate the pairing of the microcapsule device with an external, remote unit which is used to apply these fields/waves.
	Regarding Claim 15, Bielski discloses Bielski discloses the coating is configured to rupture or become perforated in response to said US stimuli (Par. 263).
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0125687 (“Bielski”) in view of U.S. Patent No. 3,474,777 (“Figge”) as applied above, and further in view of U.S. Publication No. 2010/0040693 (“Chung”).
	Regarding Claim 8-9, Bielski, as modified, discloses the invention substantially as claimed except that the structure is “at least partially porous”. However, Chung discloses a related magnetically responsive structure/carrier (Fig. 2) having pores/holes on the surface therein having a range of 1-1,000 nm (Par. 14), a range which wholly encompasses Applicant’s claimed range and therefore obviates said range, whereby the pores/holes are indicated as being useful for carrying/encapsulating the therapeutic agent for release (Par. 28). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the core structure of the invention of Bielski with pores inclusive to those in the range of 10nm to 1000nm, as disclosed by Chung, in order to provide the core structure with a suitable scaffold arrangement known to be useful for loading specific biomolecules/particles therein for payload release.
Claim(s) 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0125687 (“Bielski”) in view of U.S. Patent No. 3,474,777 (“Figge”) as applied above, and further in view of U.S. Publication No. 2006/0100568 (“Tan”).
	Regarding Claim 32 and 33, Bielski, as modified, discloses the invention substantially as claimed except for explicitly reciting the range of US frequency to be applied. Firstly, Examiner notes that the device for applying the US is not specifically and positively required, whereby Claim 13 can be satisfied by a remote unit that applies ONLY magnetic stimuli, and as such the instant claims are afforded very little patentable weight to the extent that a US responsive coating is responsive to not only the frequency of Applied US, but also the power/amplitude/intensity/focal area – among other properties – whereby the frequency is only nominally responsible and less than optimal frequencies can be supplanted via modification to these alternative properties to provide sufficient sonic energy to disrupt the coating/shell of Bielski without modification to the coating thereof.
	However, should Examiner’s arguments not be found persuasive, Tan discloses a US responsive coating material which is configured to selectively permit the release of a therapeutic agent payload (Abstract; Par. 1) wherein “[p]referably the ultrasonic energy is delivered in the frequency range of from about 20 kHz to about 10MHz” (Par., 79), such a range encompassing substantially all of both claimed ranges and therefore obviating said ranges. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the shell/coating of Bielski to be responsive to frequency ranges inclusive to 10-100 kHz and/or 0.5-12 MHz, with the range recited by Tan, in order to provide a well-known available set of transducers known in the art for their efficacy in controlled release drug coatings, whereby the frequencies have been determine to be well-tolerated and non-injuries to the patient as exemplified by Tan.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/06/2022